Title: James Madison to James Barbour, 6 February 1829
From: Madison, James
To: Barbour, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Feby. 6. 1829
                            
                        
                         
                        I have recd. your favour of Novr 13. covering the Seals, for your attention to which I return you many
                            thanks. They fully answer my wishes.
                        I am glad to find that the Duke of Wellington, understood to be the mainspring of the Cabinet policy, and
                            more than his predecessor a manager of the public will, holds a language so friendly towards this Country. The longer a
                            practice corresponding with it is postponed, tho’ not the better for us, the worse it be for the other party. I sincerely
                            wish, on every account, that you may succeed in bringing about a satisfactory arrangement on all the points in controversy
                            between the two Countries, and particularly that of the trade with the West Indies, which more than any other may be an
                            obstacle to commercial harmony. Not only the Govt. but the British Shipowners, ought to be sensible that nothing can be
                            gained on that side by the existing prohibition of direct intercourse, and as the Eastern
                            States, which alone ever questioned our right to reciprocity or were willing to wave it, are now the Champions for
                            asse[rt]ing it, no hope ought to be indulged that the British monopoly of the navigation will ever be acquiesced in. The
                            present & prospective dependence of the Islands for necessary supplies on the U. States, makes the period
                            favorable for pressing on the Govt. hard arguments, in soft words.
                        You will notice that our Wheat & flour Market varies with the successive reports of that abroad,
                            particularly in England. The price of flour at Fredg. is at present a little below, and in the No[rth Cities a little
                            abo]ve $8 per Bble. The hope of a rise is stronger than the apprehension of a fall. The Tobacco crop will prove deficient
                            in quantity and still more in quality. The price is unsettled as yet; and depending as it does so much on the English
                            market, you can estimate what it will be better than we can here.
                        I refer you again for the politics at Washington to the printed accounts & private communications
                            furnished you from that quarter. It is said there is less than a crepuscular light even there, on the views of our new
                            President, regarding the objects peculiarly interesting. Elsewhere it is the darkness of midnight.
                        It seems to be understood that Congs. will hand over the most difficult subjects to their successors,
                            particularly the Tariff, on which the discord between the South, and the Center & West will be not a little
                            embarrassing, and require the compromising management of a masterly hand. The proceedings of Georgia & S. Carolina
                            agst. the Tariff were sent to Govr. Giles, and have been laid before the Legislature in the hope of an Echo of them. The
                            Report of the Comee. to which they were referred, if made, has not been published. The large proportion of members
                            committed by their recorded votes at the last Session, will probably, in the event of a direct
                            question, turn the scale in the H. of Delegates in favor of those proceedings. It is suggested that the Senate will either
                            negative or postpone the subject. The Session has been almost exclusively occupied with the proposed Convention for
                            improving the Constitution of the State. Various plans have been offered, discussed, amended & rejected, as the
                            basis of representation in the Convention. The prevailing opinion, I believe, is that the white population in the
                            Senatorial districts will be the basis, with a right of suffrage extended to non-freeholders.
                        The early part of our winter was uncommonly mild, and created an anxiety with respect to the Ice-houses. We
                            have had however spells of cold weather, and are now but just getting out of one, that have furnished supplies of the
                            finest ice to every one. The thermometer has been down at several times as low as 8. 9. 10. above Zero. The ground has
                            been covered with snow 8 or 10 days, & there are still remains of it.There being nothing new in the neighborhood, that I hear of, I have only a return to offer from Mrs.
                                Madison and myself, of all the good wishes expressed in your letter towards us.
                        
                            
                                
                            
                        
                    